UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4166



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT JAMES MURPHY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CR-93-68)


Submitted:   June 9, 2005                  Decided:   June 15, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Angela Hewlett Miller, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert James Murphy appeals the district court’s order

revoking his supervised release and imposing two concurrent twenty-

month sentences and, upon release, an additional sixteen-month and

four-month    term   of   supervised     release,      to   run   concurrently.

Counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting there are no non-frivolous grounds for

appeal, but suggesting that the term of imprisonment imposed by the

district court is unreasonable.*            Murphy has filed a pro se

supplemental brief.

           We review a district court’s order imposing a sentence

after revocation of supervised release for abuse of discretion.

United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).

Moreover, because Murphy’s sentence does not exceed the statutory

maximum sentencing range, we review the sentence to determine only

whether it is plainly unreasonable.          See 18 U.S.C. § 3742(a)(4)

(2000).    Upon review of the record, we conclude that Murphy’s

sentence is not plainly unreasonable.            We have reviewed Murphy’s

pro   se   supplemental    brief   and    find    no    meritorious    issues.

Accordingly, we affirm.




      *
      Because the sentencing guidelines relating to revocation of
supervised release have always been advisory, see U.S. Sentencing
Guidelines Manual Ch. 7 Pt. A, the sentence in this appeal is not
impacted by the decision in United States v. Booker, 125 S. Ct. 738
(2005).

                                   - 2 -
           This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 3 -